DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 5/14/2021 has been received and considered. In the response, Applicant amended claims 1, 6 and 9. Therefore, claims 1 – 9 are pending. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments have overcome the 101 rejection. Further, the amendments have overcome the 102 rejection, more specifically Maggio does not expressly disclose assigning a first graphical property to the one or more squares, wherein the first graphical property indicates that the one or more squares are still available for purchase; receiving payment of the purchase amount over the network from a local depository within the private network and associated with a location of a player on the network, wherein the local depository changes as the location of the player changes; depositing the payment of the purchase amount into a central depository for the private network from the local depository and assigning a second graphical property to the one or more squares, wherein the second graphical property includes an icon to identify the player and indicates that the one or more squares are not available for purchase. Therefore, claims 1 – 9 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
                                                                                                                                                                                                        
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715